DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
Claims 1-43 are pending in the instant application. Claims 16-18 and 38-40 are withdrawn for being drawn to a nonelected invention. Claims 1-15, 19-37, and 41-43 are being examined. 

Election/Restrictions
Applicant’s election without traverse of Species B – Oxidation/Reduction Potential in the reply filed on March 14, 2022 is acknowledged. 
Claims 16-18 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022. 

Priority
	This application is a CIP of PCT/US2018/064093, filed on December 5, 2018, which claims priority to US provisional application 62/597,657 filed on December 12, 2017 and US provisional application 62/594,838 filed on December 5, 2017. 

Information Disclosure Statement
	The information disclosure statements filed on June 3, 2019, October 21, 2021 and March 14, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 
The information disclosure statement filed on August 16, 2019 does not comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The foreign references lined through on the IDS form were not considered because no English translation was provided for consideration. All other references were considered. 
Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 5A, 5B, 7A, and 7B are preceded by the word "Figure" instead of the abbreviation "FIG.". 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15, 19-37 and 41-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “a diluted sample” in the diluting step (lines 3-4), and “the diluted sample” in the exposing step (lines 4-6), incubating step (lines 7-8), monitoring step (line 9) and cooling step (lines 11-12). However, the diluted sample recited in lines 11-12 follows an incubating step, where the concentration of the sample would change relative to the originally prepared diluted sample. The specification suggests that growth of the infectious agent occurs during incubation (specification p.20, paragraph 0078). Thus, the diluted sample identified in the monitoring step (lines 9-10) and cooling step (lines 11-13) is not the same diluted sample recited in the diluting step, exposing step and incubating step. Therefore, this claim is indefinite for lack of clarity as to the composition of the diluted sample referenced throughout the method steps. 
Claim 22 recites the limitation “a diluted sample” in the diluting step (lines 2-3), and “the diluted sample” in the selecting step (line 6), exposing step (lines 7-9), incubating step (lines 10-11), monitoring step (line 12), obtaining step (lines 15 and 17), and determining step (line 20). However, the diluted sample recited in line 12 follows an incubating step, where the concentration of the sample would change relative to the originally prepared diluted sample. The specification suggests that growth of the infectious agent occurs during incubation (specification p.20, paragraph 0078). Thus, the diluted sample identified in the monitoring step (line 12), obtaining step (lines 15 and 17), and determining step (line 20) is not the same diluted sample recited in the diluting step, exposing step and incubating step. Therefore, this claim is indefinite for lack of clarity as to the composition of the diluted sample referenced throughout the method steps. 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15, 19-37, and 41-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed towards real-time monitoring of a solution characteristic of a sample comprising an infectious agent, which contains the generic terms “solution characteristic” and “infectious agent”. The generic term “solution characteristic” can broadly be interpreted to encompass any solution characteristic such as pH, viscosity, concentration, turbidity, voltage, and density. The generic term “infectious agent” can broadly be interpreted to encompass microorganisms including bacteria, fungus, and mold. Claim 1 also requires correlating a change in a solution characteristic with a defined concentration of an infectious agent. Claim 1 further requires a cooling step, which has the conditional limitation of “cooling the diluted sample to a cooling temperature when the solution characteristic of the diluted sample changes by a threshold amount to yield the output sample of the defined concentration”. The conditional limitation can broadly be interpreted to be an instruction to cool the sample based upon a known correlation between measured values for the “solution characteristic” and the corresponding “defined concentration” for the “infectious agent”. The broadest reasonable interpretation of this claim is that any solution characteristic can be used to determine a defined concentration of any infectious agent. 
Claim 2 requires an additional element of universal look-up tables containing concentration data and solution characteristic data. These tables contain data averaged from multiple strain-specific look-up tables representing data measured from multiple reference samples. The broadest reasonable interpretation of these tables is that the data is universally applicable to correlate a defined concentration for any microorganism using data obtained from any solution characteristic. 
Claim 6 further requires retrieving species-specific look up tables from a database containing defined concentration data and solution characteristic data based on multiple strain-specific look-up tables of infectious agents. These tables contain specific data relating a solution characteristic to a defined concentration of microorganisms. The broadest reasonable interpretation of these species-specific look up tables is that the data obtained using any strain of a particular species would allow a user to accurately identify the specific species of infectious agent present in a sample.  
Claim 22 is directed towards a method of preparing an output sample of a defined concentration comprising selecting threshold amounts from a look-up table, and using those thresholds to determine sample preparation to reach a defined concentration. Using the interpretations defined above in Claim 1, the broadest reasonable interpretation of this claim is that these tables can be used to correlate any solution characteristic to determine a defined concentration of any infectious agent.
The current specification teaches a single embodiment of a strain-specific look-up table used to generate a species-specific look-up table for E. coli bacteria, as shown in FIG. 3C. The table contains concentration data and oxidation-reduction potential data for several strains of the bacterial species Escherichia coli (specification p.38, paragraph 0144). The data presented in FIG. 3C contains considerable variability in the ORP values corresponding to a particular concentration among the 6 different strains selected, suggesting that it is unpredictable to determine a defined concentration of an infectious agent based on a solution characteristic. The specification also suggests that similar strain-specific look-up tables can be generated for multiple species of bacteria, fungus, or mold, but does not provide examples for any other microorganisms or indicate that these tables exist. The specification lists a number of species of infectious agents for which tables can be generated, including bacteria and fungi (specification p. 10-14, paragraphs 0050 – 0053), but does not offer guidance on whether data from one species can be extrapolated to another species. The specification does not address the variability among species of bacteria, fungus, and mold. The specification does not address the unpredictable nature of utilizing defined concentration data obtained from a bacterial species to extrapolate defined concentration data for a species of mold. Further, the specification does not provide any guidance on how solution characteristic data is predictive of a defined concentration. 
Knopfmacher et al. (US 2017/0058313 A1, published on March 2, 2017) teaches methods of detecting viable infectious agents in a fluid sample. Knopfmacher teaches that a sample effluent can comprise a solution characteristic, and changes in the solution characteristic can be attributed to changes caused by cellular activity undertaken by the infectious agent. While Knopfmacher teaches that changes in the electrical characteristic of the solution can be monitored using sensors, and the sample can be incubated for a period of time to change the concentration, Knopfmacher does not teach whether solution characteristics are predictive of defined concentrations of an infectious agent.  More specifically, Knopfmacher does not give any indication on the predictability of determining a defined concentration of an infectious agent from the electrical potential of the solution, or how the electrical potential of the solution can be used to predict the concentration of any infectious agent in a sample. Further, Knopfmacher does not teach any correlation or predictable method of  obtaining these values, nor is there any reference or suggestion of existing tables relating a solution characteristic to obtaining a defined concentration of any infectious agent. 
Regarding the applicant’s selection of Oxidation-Reduction Potential for a species of solution characteristic; Dutton (“Redox potentiometry: determination of midpoint potentials of oxidation-reduction components of biological electron-transfer systems.” Methods in Enzymology 1978, vol. 54, pp. 411-35) teaches that oxidation reduction potentiometry (ORP) is a routine technique for understanding the energetics of biological electron-transfer processes and reactions coupled to electron transfer (p. 411, Introduction 1st paragraph). Dutton teaches that redox potentiometry is routine measured with electrodes, including a measuring electrode (relevant to active electrode) made of platinum or gold fused into a glass rod and a reference electrode made of calomel or silver/silver chloride (p. 421, Practical note about electrodes). 

Claims 1, 2, 6, and 22 recite that any solution characteristic of a sample containing infectious agents can be used to determine a defined concentration of the infectious agent of that sample. The single description in the specification of using ORP measurements, specifically to determine the concentration of E. coli, is not sufficient to show possession of a generic method that requires knowledge of the necessary thresholds across the genus of any solution characteristic and further the defined concentrations of the genus of any infectious agent.  For these reasons, claims 1-15, 19-37 and 41-43 fail to comply with the written description requirement. 

Conclusion
No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636